Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                September 24, 2015

The Court of Appeals hereby passes the following order:

A15A2241. RONALD ALSOBROOK v. THE STATE.

      The present case was docketed in this Court on July 27, 2015. Appellant
Ronald Alsobrook, appearing pro se, was required to file a brief and enumeration of
errors in this Court not later than Monday, August 17, 2015. See OCGA § 5-6-40;
Court of Appeals Rule 23 (a). No such filing was made prior to the deadline.
Furthermore, no extension of time was requested or granted prior to the deadline.
      For the foregoing reasons, Alsobrook’s appeal is untimely and it is hereby
DISMISSED. See Whittle v. State, 210 Ga. App. 841 (437 SE2d 842) (1993); Rule
23 (a).



                                      Court of Appeals of the State of Georgia
                                                                           09/24/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.